                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                  ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                   PROOF OF SERVICE

       I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on the United States of America by sending it via United States Postal

Service certified mail, postage prepaid to the United States Attorney for the Western District

of North Carolina, Room 233, US Courthouse, 100 Otis Street, Asheville, NC 28801. A

certified mail receipt (No. 70172400000016206846) is attached.

       Delivery was made upon said defendant on March 9, 2020. Confirmation of delivery is

attached.

       This the 20th Day of April, 2020.

                                                          Respectfully Submitted,

                                                          /s/ Cooper Strickland
                                                          Cooper Strickland
                                                          N.C. Bar No. 43242
                                                          P.O. Box 92
                                                          Lynn, NC 28750
                                                          Tel. (828) 817-3703
                                                          cooper.strickland@gmail.com

                                                          Counsel for Plaintiff
USPS.com® - USPS Tracking® Results                                                                                                      4/20/20, 9:07 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 70172400000016206846

              Your item was delivered to the front desk, reception area, or mail room at 12:23 pm on March 9,
              2020 in ASHEVILLE, NC 28801.




               # Delivered
              March 9, 2020 at 12:23 pm
              Delivered, Front Desk/Reception/Mail Room
              ASHEVILLE, NC 28801

              Get Updates       $




                                                                                                                                 $
                  Text & Email Updates




                                                                                                                                                       Feedback
                                                                                                                                 $
                  Tracking History


                                                                                                                                 $
                  Product Information



                                                                 See Less      "




                                       Can’t find what you’re looking for?

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70172400000016206846%2C                                      Page 1 of 2
